In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Barron, J.), dated August 16, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action against the defendant building owners to recover damages for injuries she sustained when she allegedly fell on a loose plastic runner covering the stairs at the premises. The defendants moved for summary judgment arguing that they neither created the alleged condition nor had actual or constructive notice of it. The Supreme Court denied the motion finding issues of fact. We affirm.
The defendants failed to meet their initial burden of establishing their prima facie entitlement to summary judgment dismissing the complaint. The deposition transcript of the defendant Sing Kit Wong, which was annexed to the defendants’ motion, raised an issue of fact as to whether they had actual knowledge of a recurring dangerous condition and therefore could be charged with constructive notice of each specific recurrence (see Osorio v Wendell Terrace Owners Corp., 276 AD2d 540; Benn v Municipal Hous. Auth. for City of Yonkers, 275 AD2d 755; O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106). Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment.
The parties’ remaining contentions are without merit. Florio, J.P., S. Miller, Schmidt and Cozier, JJ., concur.